759 N.W.2d 393 (2009)
Laurie Karbal GOLDEN, f/k/a Laurie Karbal Brant, Plaintiff/Counter-Defendant/Appellee,
v.
AMICA MUTUAL INSURANCE COMPANY, Defendant, and
Norman H. Brant, d/b/a Norman H. Brant, DPM, Defendant/Counter-Plaintiff/Cross-Defendant/Appellant, and
Franklin Bank, N.A., Defendant/Cross-Plaintiff.
Docket No. 137513. COA No. 284515.
Supreme Court of Michigan.
January 27, 2009.

Order
On order of the Court, the application for leave to appeal the September 5, 2008 *394 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.